Exhibit 10.16

LOCKHEED MARTIN CORPORATION

POST-RETIREMENT DEATH BENEFIT

PLAN FOR ELECTED OFFICERS

(Adopted May 25, 1995)

(Amended July 25, 1996)

(Amended September 22, 2005)

(Amended December 7, 2006

ARTICLE I

PURPOSE OF THE PLAN

The Lockheed Martin Corporation Post-Retirement Death Benefit Plan for Elected
Officers is intended to provide a means for attracting and retaining capable
individuals as senior executive employees of the Corporation. It is further
intended to encourage the Corporation’s most talented and experienced executives
to remain with the Corporation until retirement age while at the same time
enabling the Corporation to provide for the orderly transfer of senior executive
responsibility after these executives reach retirement age. The Plan is
effective May 25, 1995. On December 7, 2006, the Plan was amended to limit
participation to employees who became an Eligible Executive prior to January 1,
2007.

ARTICLE II

DEFINITIONS

Unless the context indicates otherwise, for the purposes of this Plan, the
following words and phrases shall have the meanings hereinafter indicated:



--------------------------------------------------------------------------------

1. BENEFICIARY — The person or persons (including a trust or trusts) validly
designated by a Participant, on the form provided by the Corporation, to receive
the post-retirement death benefit provided under this Plan. In the absence of a
valid designation, or if the designated Beneficiary has predeceased the
Participant, the Beneficiary shall be the person or persons entitled by will or
the laws of descent and distribution to receive the amounts otherwise payable to
the Participant under this Plan; a Participant may amend his or her Beneficiary
designation at any time before the Participant’s death.

2. BOARD or BOARD OF DIRECTORS — The Board of Directors of Lockheed Martin
Corporation.

3. COMPENSATION COMMITTEE or COMMITTEE — The Compensation Committee of the Board
of Directors.

4. CORPORATION — Lockheed Martin Corporation and its subsidiaries.

5. ELIGIBLE EXECUTIVE — An officer of the Corporation who has been elected to
that position by the Board of Directors prior to January 1, 2007.

6. EMPLOYEE — A person employed by the Corporation on a full-time salaried
basis.

7. PARTICIPANT — A former Employee of the Corporation who at the time of
Retirement was an Eligible Executive.

8. PLAN — The Lockheed Martin Corporation Post-Retirement Death Benefit Plan for
Elected Officers, as in effect at any time and from time to time.

9. PREDECESSOR PLAN — A plan sponsored on March 14, 1995 by Martin Marietta
Corporation or Lockheed Corporation providing for the payment of a death benefit
upon the death of a retired executive.

10. RETIREMENT — Separation from service from the Corporation that meets the
requirements of Article III.

 

2



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY

An Employee who is an Eligible Executive at the time of his or her separation
from service with the Corporation shall become a Participant in the Plan and
eligible for the benefits under the Plan if the Employee satisfies all of the
following requirements (or those requirements which have not been expressly
waived by the Compensation Committee with respect to an Eligible Executive) at
the time of his or her separation from service:

 

  a) the Eligible Executive’s separation from service occurs on or after the
Eligible Executive attains age 55;

 

  b) the Eligible Executive’s separation from service occurs on or before
February 15 of the year following the year in which the Eligible Executive
attains age 65; and

 

  c) the separation from service is for any reason other than

 

  i) involuntary termination for cause; or

 

  ii) to accept full time employment in a comparable position with another
employer.

A separation from service with the Corporation that meets all the requirements
of this Article III shall be considered Retirement from the Corporation except
that separation from employment with the Corporation in order to accept
employment with any of its subsidiaries or affiliates shall not constitute
Retirement under the terms of the Plan and shall not result in commencement of
entitlement to any benefit. Any Employee who at the time of his or her
separation from service does not meet all the requirements of this Article III
for Retirement shall not be eligible for benefits under this Plan.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

TERM AND AMOUNT OF BENEFITS

1. The Plan shall provide a benefit payable upon the death of a Participant
subsequent to Retirement in the amount of one hundred fifty percent (150%) of
the Participant’s annualized base salary for the pay period immediate prior to
his or her Retirement. The amount payable under this Plan shall be reduced by
the amount payable under a Predecessor Plan, to the extent the benefit under the
Predecessor Plan has not been waived by the Participant.

2. The coverage provided under this Plan shall commence immediately on
termination of employment for Retirement and continue during the lifetime of a
Participant unless sooner terminated by reason of the circumstances described in
the succeeding subsection.

3. If, following the date on which a Participant becomes a Participant, the
Board of Directors reasonably finds that a Participant, without the prior
written consent of the Board of Directors, is engaged in the operation or
management of a business, whether as owner, controlling stockholder, partner,
director, officer, employee, consultant, or otherwise, which at such time is in
competition with the Corporation or any of its subsidiaries or affiliates, or
has disclosed to unauthorized persons information relative to the business of
the Corporation or any of its subsidiaries or affiliates which the Participant
shall have had reason to believe is confidential, or shall be found by the Board
of Directors to have committed an act during or after the term of the
Participant’s employment which would have justified the Participant being
discharged for cause, all benefits to which such Participant shall otherwise be
entitled under this Plan shall terminate. This section shall be uniformly
applied to Participants similarly situated.

 

4



--------------------------------------------------------------------------------

ARTICLE V

MANNER OF PAYMENT

1. A written designation of Beneficiary(ies) and contingent Beneficiary(ies) may
be made by the Participant in accordance with the procedures established by the
Compensation Committee (or its delegates authorized in accordance with Article
VIII 2). The Participant may change his or her designation from time to time by
written notice made by the Participant or, if applicable, his assignee in
accordance with the Compensation Committee’s procedures.

2. Benefits under the Plan shall be payable to the Beneficiary or Beneficiaries
properly designated by the Participant in accordance with paragraph 1 of Article
V. If, at the time of the Participant’s death, there is no properly designated
Beneficiary as to all or any part of the benefit, or if the designated
beneficiary does not survive the Participant, the benefit will be paid at the
option of the Compensation Committee to any of the following survivors of the
Participant: wife, husband, mother, father, child, or children; or to the
executors or administrators of the Participant.

3. Payments to any named Beneficiary or Beneficiaries pursuant to any applicable
law to any survivor or survivors of the Participant or to the estate of a
Participant, or pursuant to a Beneficiary designation or the terms of this Plan
shall completely discharge all liabilities of the Corporation with respect to
the amounts so paid.

4. At the written request of the Participant or Beneficiary to the Compensation
Committee, Plan benefits may be paid in (a) lump sum, (b) annual installments
over a fixed period of years not to exceed ten years, or (c) such other
arrangements as may be agreed upon by the Participant or Beneficiary and the
Compensation Committee. The maximum number of annual installments that may be
elected will be reduced as is necessary to insure that each annual installment
will be at least $10,000.

5. Benefits under the Plan shall be paid by the Corporation from its general
funds. This Plan constitutes a mere contractual promise by the Corporation to
make payments in the future, and each Participant’s (or Beneficiary’s) rights
shall be those of a general, unsecured creditor of the Corporation. No
Participant or Beneficiary shall have any beneficial interest in any specific
assets that the Corporation may hold or set aside in connection with this Plan.

 

5



--------------------------------------------------------------------------------

ARTICLE VI

CHANGE OF CONTROL

1. Within 15 days of a change of control, in full satisfaction of all of its
obligations under this Plan, the Corporation shall pay to each Participant in
the Plan, a lump sum payment equal to the benefit that would be payable with
respect to the Participant upon his or death. Upon payment of these amounts, the
Plan shall terminate and no amount shall be payable to or on behalf of any
Employee or Eligible Executive who, as of the date of the change of control, had
not yet become a Participant by satisfying all the requirements of Article III.

2. For purposes of this Plan, a change in control shall include and be deemed to
occur upon the following events:

(a) A tender offer or exchange offer is consummated for the ownership of
securities of the Corporation representing 25% or more of the combined voting
power of the Corporation’s then outstanding voting securities entitled to vote
in the election of directors of the Corporation.

(b) The Corporation is merged, combined, consolidated, recapitalized or
otherwise reorganized with one or more other entities that are not Subsidiaries
and, as a result of the merger, combination, consolidation, recapitalization or
other reorganization, less than 75% of the outstanding voting securities of the
surviving or resulting corporation shall immediately after the event be owned in
the aggregate by the stockholders of the Corporation (directly or indirectly),
determined on the basis of record ownership as of the date of determination of
holders entitled to vote on the action (or in the absence of a vote, the day
immediately prior to the event).

(c) Any person (as this term is used in Sections 3(a)(9) and 13(d)(3) of the
Securities Exchange Act of 1934, but excluding any person described in and
satisfying the conditions of Rule 13d-1(b)(1) thereunder), becomes the
beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act of
1934), directly or indirectly, of securities of the Corporation representing 25%
or more of the combined voting power of the Corporation’s then outstanding
securities entitled to vote in the election of directors of the Corporation.

 

6



--------------------------------------------------------------------------------

(d) At any time within any period of two years after a tender offer, merger,
combination, consolidation, recapitalization, or other reorganization or a
contested election, or any combination of these events, the “Incumbent
Directors” shall cease to constitute at least a majority of the authorized
number of members of the Board. For purposes hereof, “Incumbent Directors” shall
mean the persons who were members of the Board immediately before the first of
these events and the persons who were elected or nominated as their successors
or pursuant to increases in the size of the Board by a vote of at least
three-fourths of the Board members who were then Board members (or successors or
additional members so elected or nominated).

(e) The stockholders of the Corporation approve a plan of liquidation and
dissolution or the sale or transfer of substantially all of the Corporation’s
business and/or assets as an entirety to an entity that is not a Subsidiary.

3. This Article VI shall apply only to a change in control of Lockheed Martin
Corporation and shall not apply to any transaction involving the Corporation’s
sale, liquidation, merger, or other disposition of any subsidiary.

4. The Committee may cancel or modify this Article VI at any time prior to a
change in control. In the event of a change in control, this Article VI shall
remain in force and effect, and shall not be subject to cancellation or
modification until such time as all payments have been made in accordance with
paragraph 1 of Article VI.

ARTICLE VII

AMENDMENT AND TERMINATION

The Management Development and Compensation Committee may from time to time
recommend amendments of the Plan to the Board of Directors for their review and
approval. The Board of Directors may terminate the Plan or amend the Plan in any
respect and at any time; provided however, that no amendment or termination
shall have the effect of reducing the death benefit then being paid, or to be
paid, on behalf of any Participant. Any Participant may, however, at the
Participant’s election, by written notice to the Compensation Committee
terminate participation in the Plan.

 

7



--------------------------------------------------------------------------------

ARTICLE VIII

ADMINISTRATION

1. This Plan shall be administered by the Management Development and
Compensation Committee or such other committee as may be designated by the
Board. The Committee shall have full authority to interpret the Plan, and
interpretations of the Plan by the Committee shall be final and binding on all
parties.

2. The Committee may delegate to the officers or employees of the Corporation
the authority to execute and deliver those instruments and documents, to do all
acts and things, and to take all other steps deemed necessary, advisable or
convenient for the effective administration of this Plan in accordance with its
terms and purpose

3. In making any determination or in taking or not taking any action under this
Plan, the Committee may obtain and rely upon the advice of experts, including
professional advisors to the Corporation. No member of the Committee or officer
of the Corporation who is a Participant thereunder may participate in any
decision specifically relating to his or her individual rights or benefits under
the Plan.

4. Neither the Corporation nor any member of the Board or of the Committee, nor
any other person participating in any determination of any question under this
Plan, or in the interpretation, administration or application thereof, shall
have any liability to any party for any action taken or not taken in good faith
under this Plan.

5. If a minor, person declared incompetent, or person incapable of handling the
disposition of his or her property is entitled to receive a benefit, make an
application, or make an election thereunder, the Committee may direct that such
benefits be paid to, or such application or election be made by, the guardian,
legal representative, or person having the care and custody of such minor,
incompetent, or incapable person. Any payment made, application allowed, or
election implemented in accordance with this section shall completely discharge
the Corporation and the Committee from all liability with respect thereto.

6. The Committee may require proof of the death, disability, incompetence,
minority, or incapacity of any Participant or Beneficiary and of the right of a
person to receive any benefit or make any application or election.

 

8



--------------------------------------------------------------------------------

7. The procedures when a claim under this Plan is denied by the Committee are as
follows:

(A) The Committee shall:

(i) notify the claimant within a reasonable time of such denial, setting forth
the specific reasons therefor; and

(ii) afford the claimant a reasonable opportunity for a review of the decision.

(B) The notice of such denial shall set forth, in addition to the specific
reasons for the denial, the following:

(i) identification of pertinent provisions of this Plan;

(ii) such additional information as may be relevant to the denial of the claim;
and

(iii) an explanation of the claims review procedure and advice that the claimant
may request an opportunity to submit a statement of issues and comments.

(C) Within sixty days following advice of denial of a claim, upon request made
by the claimant, the Committee shall take appropriate steps to review its
decision in light of any further information or comments submitted by the
claimant. The Committee may hold a hearing at which the claimant may present the
basis of any claim for review.

(D) The Committee shall render a decision within a reasonable time (not to
exceed 120 days) after the claimant’s request for review and shall advise the
claimant in writing of its decision, specifying the reasons and identifying the
appropriate provisions of the Plan.

ARTICLE VIII

GENERAL AND MISCELLANEOUS PROVISIONS

1. The maintenance of this Plan by the Corporation shall not in any way obligate
the Corporation to continue the employment of an Employee or a Participant with
the Corporation; nor does the Plan limit the right of the Corporation at any
time and for any reason to terminate an Employee’s employment. In no event shall
this Plan by its terms or implications constitute an employment contract of any
nature whatsoever between the Corporation and an Employee or a Participant.

 

9



--------------------------------------------------------------------------------

2. By becoming a Participant thereunder, each Eligible Executive (and his or her
Beneficiary) shall be deemed conclusively to have accepted and consented to all
of the terms of this Plan and all actions or decisions made by the Corporation,
the Board, or Committee with regard to the Plan.

3. The validity of this Plan or any of its provisions shall be construed,
administered, and governed in all respects under and by the laws of the State of
Maryland, except as to matters of Federal law. If any provisions of this
instrument shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

 

10